Citation Nr: 0627902	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  97-09 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the RO denied the veteran's claim for service connection for 
PTSD as well as his petition to reopen a claim for a nervous 
condition, diagnosed as agoraphobia (originally denied by an 
unappealed June 1980 RO decision- then claimed as a phobic 
condition).  The veteran filed a notice of disagreement (NOD) 
in August 1996, and the RO issued a statement of the case 
(SOC) in January 1997.  The veteran filed a substantive 
appeal in March 1997.  

In May 1997, the veteran offered testimony during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In December 2004, the Board denied the veteran's petition to 
reopen his claim for service connection for psychiatric 
disability, other than PTSD, and remanded the claim for 
service connection for PTSD to the RO to afford due process 
and for other development.  Following  completion of the 
Board's requested actions, the RO continued the denial of the 
veteran's claim (as reflected in an April 2006 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  Although the medical evidence as to diagnosis appears 
somewhat equivocal, the record does reflect diagnoses of 
PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  No service records or other credible documents have 
corroborated the occurrence of any of the veteran's alleged 
in-service stressful experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In notice letters issued in August 2003, February 2004 and 
December 2004, the RO notified the veteran and his 
representative of what the evidence needed to show to 
establish entitlement to service connection: an injury in 
military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO also indicated the type 
of evidence needed to establish each element.  The veteran 
was also provided a PTSD questionnaire at that time and 
explained the type of evidence that might substantiate his 
claim.  Thereafter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, RO letters in August 2003, February 2004 and 
December 2004 provided notice that VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
the veteran's claim, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  Those letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The December 2004 letter requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claim.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with 
respect to the claim on appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the April 1996 rating action on appeal.  However, such 
makes sense, inasmuch as the VCAA was not enacted until 
several years after the rating action on appeal.  Moreover, 
the Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  The veteran has been notified 
of what is needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support of the claim.  As a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
most recent, post-remand RO notice letters in December 2004 
and March 2006 (which substantially completed VA's notice 
requirements in this case), the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated the veteran's 
claim on the basis of all the evidence of record in April 
2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  Moreover, the RO 
has afforded the veteran notice of pertaining to the degree 
of disability and the effective date in correspondence issued 
in March 2006.  In any event, the Board points out that, 
because service connection is herein denied, no rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, extensive post-service military, private, and 
VA medical records have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II. Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD (rendered in accordance with 38 C.F.R. § 
4.125); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2005). [Parenthetically, 
the Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD; 
that requirement has since been eliminated.  As regards the 
first of the three regulatory criteria, the revised version 
requires only a diagnosis rendered in accordance with 38 
C.F.R.§ 4.125(a), which incorporates the provisions of the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330- 10332 (March 7, 
2002).].

Initially, the Board notes the medical evidence is equivocal 
on the question of whether the veteran currently suffers from 
PTSD.  For example, although a March 2004 VA outpatient 
treatment record reflects an assessment of PTSD, June 2003 
records indicate that the veteran suffers from agoraphobia 
and other records suggest other mental illness. 

However, even assuming, without deciding, that the veteran 
meets the first criterion for establishing service connection 
for the condition-a medical diagnosis of PTSD-the claim 
must still fail in the absence of credible evidence that a 
claimed stressor actually occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Initially, the Board notes that the veteran has not alleged, 
and the record does not establish, combat service.  The 
veteran's military occupational specialty was as a pay 
dispersing specialist.  The veteran served with the finance 
section and his occupational specialty is not typically one 
associated with combat.  His personnel records covering his 
entire period of service include no suggestion whatsoever of 
his participation in any combat activity, and the veteran's 
DD-214 does not reflect any awards or decorations typically 
associated with combat.

Under these circumstances, the Board is unable to accept the 
occurrence of the generally claimed incidents on the basis of 
his assertions alone; rather, there must be service or other 
evidence verifying the occurrence of the claimed stressor(s).  
In this case, however, the occurrence of none of the 
veteran's specific in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.

As claimed in-service stressful events, the veteran has 
alleged that he was subject to enemy rocket and mortar 
attacks and that he saw bodies.  Specifically as regards the 
first, possibly objectively verifiable stressor, he contends 
that his base was subject to rocket and mortar attacks from 
April 1979 to May 1970, and that in November 1970 he was 
present during an attack on another soldier in the town of 
Binh Thuy in which a soldier was killed and he later observed 
the body; however, the service department was not able to 
verify these specific stressors.  On a follow-up 
questionnaire seeking additional details such as places, 
dates, names of casualties etc., the veteran responded in 
February 2005, at which time he indicated that he experienced 
certain stressors in September 1971.  Significantly, the 
record reflects that his tour of duty in Vietnam was 
completed in March 1971, before the claimed incidents 
occurred.  The United States Armed Forces Center for Research 
of Unit Records informed the RO that it was unable to verify 
the claimed mortar or rocket attacks.

The Board also notes that the veteran's alleged stressor of 
seeing dead soldiers is general in description and involve 
events that would not be contained in a unit history or 
operational report.  Anecdotal experiences of this type 
simply cannot be verified independently.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
Even if the veteran actually witnessed the death of any 
servicemen, he has not furnished any details that have been 
verified by the service department, or that may be 
independently verified.  

Accordingly, there is no verified or verifiable stressor to 
support the claim.  While the veteran has been diagnosed with 
PTSD by his treating psychiatrist, such diagnosis is based on 
accounts of unverified stressors reported by the veteran.  
See Moreau, 9 Vet. App. at 396 (credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence)

As there is no credible evidence that the claimed stressors 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the- doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


